 

Exhibit 10.34

 

CONVERSION AGREEMENT

 

This Conversion Agreement, dated as of the date set forth below (this
“Agreement”), by and between Ardent Mines Limited (the “Company”) and Tumlins
Trade Inc. (“Tumlins Trade,” and together with the Company, collectively, the
“Parties”). 

 

Whereas, Tumlins Trade has loaned the Company an aggregate of Five Hundred
Thousand Dollars ($500,000) in principle amount to the Company, which, through
the date of this Agreement, have accrued interest in the amount of Fifteen
Thousand One Hundred and Fifty-Four Dollars and Eleven Cents ($15,154.11) (the
aggregate of all such principle and interest, collectively, the “Loans”);  

 

Whereas, the Company has issued two Promissory Notes to Tumlins Trade Inc. in
connection with the Loans, dated as of April 3, 2012 and November 14, 2012 which
collectively have a value, including interest accrued thereon through the date
of this Agreement, in the amount of Five Hundred and Fifteen Thousand One
Hundred and Fifty-Four Dollars and Eleven Cents ($515,154.11) (the “Promissory
Notes”);    

 

Whereas, the Parties have determined that it is in their mutual best interest to
convert any and all amounts due and owed pursuant to the Promissory Notes into
shares of the Company’s common stock, at a conversion price equal to Fifty
Percent (50%) of the Twenty (20) day average closing price of the Company’s
common stock as of December 18, 2012;

 

Whereas, Fifty Percent (50%) of the Twenty (20) day average closing price of the
Company’s common stock is equal to Two and One Half Cents ($0.025) as of
December 18, 2012;

 

Whereas, Tumlins Trade and the Company desire to settle and release any and all
obligations and liabilities due to Tumlins Trade by the Company for the
agreed-upon amount of Five Hundred and Fifteen Thousand One Hundred and
Fifty-Four Dollars and Eleven Cents ($515,154.11) (the “Loan Amount”) and
conversion of such Loan Amount into Twenty Million Six Hundred and Six Thousand
One Hundred and Sixty-Four (20,606,164) restricted shares of the Company’s
common stock, par value $.00001 per share, pursuant to the terms and conditions
of this Agreement (the “Conversion”); and

 

Whereas, in connection with the Conversion, the Company and Tumlins Trade desire
to terminate the Promissory Notes;

 

NOW, THEREFORE, On the basis of the premises hereof and for good and valuable
consideration, the adequacy of which is duly acknowledged as sufficient in all
respects, the Company and Tumlins Trade hereby agree as follows:

 

1.      Tumlins Trade does hereby convert, settle and release any and all
obligations accrued, due or payable to Tumlins Trade in consideration for the
issuance to Tumlins Trade of an aggregate of Twenty Million Six Hundred and Six
Thousand One Hundred and Sixty-Four

 



--------------------------------------------------------------------------------

 
 

 

Conversion Agreement

 

(20,606,164) restricted shares of common stock of the Company (collectively, the
“Shares”) whereby the Company shall issue a stock certificate to Tumlins Trade
representing the Shares within ten (10) days of the date hereof, and all such
Shares when issued shall be duly authorized, validly issued, fully paid and
non-assessable.

 

2.      Upon execution hereof, Tumlins Trade and its past and present
subsidiaries, officers, directors, partners, principals, employees, attorneys,
insurers, agents, servants, consultants, and their respective representatives,
successors, heirs, spouses, assigns, control persons and affiliates, hereby
collectively release and forever discharge the Company and all past and present
affiliates, subsidiaries, officers, directors, shareholders, partners,
principals, employees, attorneys, insurers, agents, servants, consultants, and
their respective representatives, successors, heirs, spouses, assigns, control
persons and affiliates of any and all such persons (collectively, the “Company
Released Parties”), from any and all fees, costs, expenses, claims, demands,
obligations, losses, causes of action, costs, expenses, attorneys' fees and
liabilities of any nature whatsoever, whether based on the Promissory Notes, the
Loans, or any other loan, advance, payment, claim, contract, tort, or basis of
statutory or other legal or equitable theory of recovery, whether known or
unknown, which Tumlins Trade has, had or claims to have against any or all of
the Company Released Parties, including but not limited to any and all claims
which relate to, arise from, or are in any manner connected to the Promissory
Note, the Loans and/or any other monetary consideration of any nature or kind,
whether accrued or not or other reason or basis of any nature or kind
whatsoever.

 

3.      Global Full Force & Effect.  Each party agrees that this Agreement is
intended to be a global settlement and to cover any and all claims or possible
or contingent claims, arising out of or related to any and all matters of any
and all nature whatsoever in any and all jurisdictions worldwide, whether the
same are known, unknown or hereafter discovered or ascertained.

 

4.      Termination of Agreements.  The parties hereto agree and confirm that,
except for this Agreement, any and all other agreements, written or oral,
including but not limited to the Promissory Notes, by and between the Company
and Tumlins Trade, are hereby terminated and are of no further force and
effect.  All parties hereto agree that none of the terms, conditions or
obligations of the Promissory Notes, if any, have survived termination.  The
parties expressly release each other from any and all continuing rights, duties
and/or obligations under any of the Promissory Note and any and all other legal
obligations, and Tumlins Trade shall make no further claim or demand for payment
or performance any matters, including, without limitation, any interest or
compensation even if otherwise allegedly entitled or otherwise within the terms
of the Promissory Notes or any other agreement or arrangement or enforceable
legal obligation of any nature or kind, except for performance of this Agreement
with respect to issuance of the Shares.

 

5.      No Tumlins Trade Lawsuits against Company.  Tumlins Trade covenants and
agrees that during the pendency of the period for completion of the issuance of
Shares, which shall not exceed ten (10) business days from the date hereof, and
at any and all times thereafter, except in the event of breach of this Agreement
by the Company, Tumlins Trade shall not directly or indirectly, initiate,
assign, maintain or prosecute, or in any way knowingly aid or assist in the



Page 2 of 9

--------------------------------------------------------------------------------

 
 

 

Conversion Agreement

 

initiation, maintenance or prosecution of any claim, demand or cause of action
at law or otherwise, against the Company Released Parties or any for damages,
loss or injury of any kind arising from, related to, or in any way connected to
any activity with respect to which a release has been given pursuant to this
Agreement.

 

6.      Representations of Tumlins Trade. 

 

(a)    Tumlins Trade acknowledges and agrees that the Company shall, and shall
instruct its transfer agent to, refuse to register any transfer of the Shares
not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act of 1933, as amended (the “Securities Act”)
or pursuant to an available exemption from registration required under the
Securities Act.

 

(b)   Tumlins Trade understands and acknowledges that the Shares have not been
registered under the Securities Act and are being issued to Tumlins Trade in
reliance upon the exemptions provided in Regulation S of the Securities Act and
the Rules and Regulations adopted thereunder.  Accordingly, the Shares may not
be offered or sold in the U.S. or to U.S. Persons (as such term is used in
Regulation S) unless the Shares are registered under the Securities Act, or an
exemption from the regulation requirements is available.  Furthermore, hedging
transactions involving the Shares may not be conducted unless in compliance with
the Securities Act. 

 

(c)    Tumlins Trade understands that the Company is under no obligation to
register the Shares under the Securities Act, or to assist Tumlins Trade in
complying with the Securities Act or the securities laws of any state of the
United States or of any foreign jurisdiction.  Tumlins Trade understands that
the Shares must be held indefinitely unless the Shares are registered under the
Securities Act or an exemption from registration is available.  Tumlins Trade
acknowledges that the officers of Tumlins Trade have been advised of the
limitation of Rule 144 promulgated under the Securities Act (“Rule 144”), and
that Tumlins Trade has been advised that Rule 144 permits resales only under
certain circumstances which are currently not available with respect to the
Shares.  Tumlins Trade understands that it will be unable to sell or trade any
of the Shares without either registration under the Securities Act or the
availability of exemption from registration. 

 

(d)   Tumlins Trade acknowledges its understanding that the Conversion is
intended to be exempt from registration under Rule 903 of Regulation S
promulgated under the Securities Act.  In furtherance thereof, in addition to
the other representations and warranties of Tumlins Trade made herein, nothing
herein shall construe Tumlins Trade as a distributor acting on behalf of the
Company with respect to further distribution of the Shares issued to Tumlins
Trade.

 

(e)    Tumlins Trade expressly affirms and certifies the validity of the
following acknowledgments, representations and warranties for the benefit of the
Company with the intent that the same may be relied upon in determining the
suitability of Tumlins Trade as a qualified Non-U.S. Person purchaser and
transferee of Shares:

 

Page 3 of 9

--------------------------------------------------------------------------------

 
 

 

Conversion Agreement

 

(i)                 Tumlins Trade did not receive the offer for the Shares (the
“Offer”), nor was Tumlins Trade solicited to purchase or acquire the Shares, in
the United States; that any and all documents underlying the Conversion have not
been executed or delivered by Tumlins Trade in the United States, and neither
Tumlins Trade nor any Person acting on behalf of Tumlins Trade has engaged,
directly or indirectly, in any negotiations with respect to the Offer or the
closing of the Conversion in the United States;

 

(ii)               Tumlins Trade is not a U.S. Person (i.e., (i) not an
individual resident in the U.S.; (ii) a partnership or corporation organized or
incorporated in the United States; (iii) an estate of which any executor or
administrator is a U.S. Person; (iv) a trust of which any trustee is a U.S.
Person; (v) a dealer holding an account for a customer; (vi) an agency or branch
of a foreign entity located in the U.S.; or (vii) a partnership or corporation
(A) organized or incorporated under the laws of any foreign jurisdiction and (B)
formed by a U.S. Person principally for the purpose of investing in securities
not registered under the Securities Act and is not acquiring the Shares for the
account or benefit of a U.S. Person;

 

(iii)             Tumlins Trade is not acquiring the Shares as a result of, or
subsequent to, (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or other publication or broadcast over
television or radio in the U.S.; (ii) any promotional seminar or meeting in the
U.S., or (iii) any solicitation by a Person not previously known to it in
connection with investments in securities generally; and

 

(iv)             The Shares have not been registered under the Securities Act or
under any state securities laws and that Tumlins Trade agrees to transfer its
Shares in the U.S. or to, or for the account or benefit of, U.S. Persons only if
(i) the Shares are duly registered under the Securities Act and all applicable
state securities laws; or (ii) there is an exemption from registration under the
Securities Act, including any exemption from the registration requirements of
the Securities Act which may be available pursuant to Rule 903 or Rule 904 under
Regulation S, and all applicable state securities laws; that prior to any such
transfer the Company may require, as a condition affecting a transfer of the
Shares, an opinion of counsel in form and substance satisfactory to the Company
as to the registration or exemption therefrom under the Securities Act and
applicable state securities laws; that the Company is under no obligation to
register the Shares under the Securities Act or any applicable state securities
laws on its behalf or to assist it in complying with any exemption from such
registration;

 

(v)               The Shares will be acquired solely for the account of Tumlins
Trade, for investment purposes only, and not with a view to, or for sale in
connection with, any distribution thereof and with no present intention of
distributing or reselling any part of the Shares, provided, however, Tumlins
Trade reserves the right to sell or transfer the Shares at Tumlins Trade’s
discretion at any time if made in compliance with the requirements prescribed by
applicable law.

 

Page 4 of 9

--------------------------------------------------------------------------------

 
 

 

 

Conversion Agreement

 

(vi)             Tumlins Trade agrees not to sell, pledge, transfer, dispose of,
or otherwise deal with or engage in hedging transactions involving, its Shares
or any portion thereof except as otherwise permitted herein, unless and until
counsel for the Company shall have determined that the intended disposition or
action is permissible and does not violate the Securities Act or any applicable
state securities laws, or the rules and regulations thereunder.

 

(vii)           Tumlins Trade’s jurisdiction of principal place of business and
corporate domicile, as set forth on the signature page hereto is true and
correct.

 

(viii)         Tumlins Trade is not the issuer of the Shares, or a distributor,
dealer or an affiliate of the issuer, distributor or a dealer.  Tumlins Trade is
not receiving a selling concession, fee or other remuneration in respect of the
Shares received by Tumlins Trade.  Tumlins Trade undertakes and agrees that: (a)
any offer or resale of the Shares within a one year restricted period shall be
made solely outside of the United States in an offshore transaction on a
designated offshore securities market as such term is defined in Rule 902(b) of
Regulation S promulgated under the Securities Act; (b) No directed selling
efforts shall be made in the United States by any issuer, an affiliate, or any
person acting on their behalf; (c) the Company will send to Tumlins Trade a
confirmation or other notice stating that the Shares may be offered and sold
during the distribution compliance period only in accordance with the provisions
of this Regulation S (Rule 901 through Rule 905, and Preliminary Notes);
pursuant to registration of the Shares under the Act; or pursuant to an
available exemption from the registration requirements of the Act.

 

(f)    Without the prior written consent of the Company, Tumlins Trade shall not
under any circumstances solicit, offer, introduce or close any transaction
involving the Shares with any U.S. Person (as such term is defined under Rule
902(k) of Regulation S promulgated under the Securities Act of 1933, as amended)
with respect to any and all offerings and/or placements of Company common stock
or other securities, unless the Shares are registered with the U.S. Securities &
Exchange Commission or an exemption from such registration is available thereof.

 

(g)   Tumlins Trade agrees to fully comply with all applicable securities laws
and not to trade at any time in any securities of the Company on the basis of
material non-public information and will not disclose any confidential
transactions involving the Company to any third parties, other than to
authorized representatives of Tumlins Trade who shall be under strict
instructions not to make any further disclosures to any other persons. 

 

(h)   All representations, warranties and covenants contained in this
undertaking shall survive the date hereof and remain in full force and effect
without termination.

 

(i)     As a condition of the Conversion, Tumlins Trade agrees to execute and
deliver such additional representations and warranties as are reasonably
requested by the Company,  

 

Page 5 of 9

--------------------------------------------------------------------------------

 
 

 

 

Conversion Agreement

 

including, supplemental Regulation S Representations if necessary, in order to
assure compliance with all applicable securities laws. 

 

7.      Notices.  All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission or mailed by
prepaid first class certified mail, return receipt requested, or mailed by
overnight courier prepaid, to the parties at the following addresses or
facsimile numbers:

 

If to the Company, to:

Ardent Mines Limited

100 Wall Street, 10th Floor

New York, NY 10005

Telephone No.: (778) 892-9490

Facsimile No.:                                                         

 

If to Tumlins Trade, to:

Tumlins Trade Inc.

C/O Tufinco Ltd

Usteristrasse 19

Ctl 8001 Zurich

Telephone No.:   41 43 210 2300   

Facsimile No.:      41 43 210 2301  

 

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
mail in the manner described above to the address as provided in this Section,
be deemed given on the earlier of the third business day following mailing or
upon receipt and (iv) if delivered by overnight courier to the address as
provided in this Section, be deemed given on the earlier of the second business
day following the date sent by such overnight courier or upon receipt (in each
case regardless of whether such notice, request or other communication is
received by any other person to whom a copy of such notice is to be delivered
pursuant to this Section).  Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other party hereto.

 

8.      Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior discussions and agreements
between the parties with respect to the subject matter hereof.

 

9.      Fees and Expenses.  Each party will pay its own costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

 

Page 6 of 9

--------------------------------------------------------------------------------

 
 

 

 

Conversion Agreement

 

10.  Further Assurances.  At any time or from time to time after the date
hereof, each of the parties hereto shall execute and deliver to the other such
other documents and instruments, provide such materials and information and take
such other actions as such other party may reasonably request to cause each of
the parties hereto to fulfill their respective obligations under this Agreement.

 

11.  Waiver.  Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition.  No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.  All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

 

12.  Amendment.  This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of each party hereto.

 

13.  Third Party Beneficiaries.  The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors and assigns, and it is not the intention of the parties to confer
third-party beneficiary rights, and this Agreement does not confer any such
rights, upon any other person.

 

14.  No Assignment; Binding Effect.  Neither this Agreement nor any right,
interest or obligation hereunder may be assigned (by operation of law or
otherwise) by the parties hereto without the prior written consent of the other
parties and any attempt to do so will be void ab initio.  Subject to the
preceding sentence, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.

 

15.  Headings; Construction.  The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.  The parties hereto agree that this Agreement is the product
of negotiation between sophisticated parties and individuals, all of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof.  Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction without regard to the rule of contra proferentum.  

 

16.  Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable, (ii)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance here from and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added

 

Page 7 of 9

--------------------------------------------------------------------------------

 
 

Conversion Agreement

 

 

automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

 

17.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of jurisdiction of the principal place of
business operations of the Company at the address for notices above, without
giving effect to any choice of law or conflict of law provision or rule (whether
of such State or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than such State.

 

18.  Jurisdiction and Venue; Jury Trial Waiver.  All controversies arising out
of or in connection with this Agreement shall be finally settled under the Rules
of the International Center for Dispute Resolution by a single arbitrator
appointed in accordance with said Rules. The place of arbitration shall be New
York City, New York.  The arbitration shall be conducted in the English language
by an attorney having not less than ten years of corporate legal experience. 
The prevailing party in any such arbitration shall be awarded reimbursement of
any and all fees, costs, expenses and disbursements incurred with respect to
such arbitration.  In the event of any controversy regarding the enforceability
of this arbitration provision, this Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
its conflicts of law principles. The award of any such arbitration may be
entered by any court of competent jurisdiction.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY WAIVES
ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL ACTION, PROCEEDING, OR
LITIGATION ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.

 

19.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile or electronic (pdf) signatures, each of which shall be
deemed to be an original.

 

[Signature Page Follows]

 

 

 

 

Page 8 of 9

--------------------------------------------------------------------------------

 
 

 

Conversion Agreement

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of this 21st day of December,
2012.

 

 

TUMLINS TRADE INC.

 

By:         /s/ WALTER SCHUMACHER                     

            Name:  Walter Schumacher          

            Title:  Director

 

Jurisdiction of Incorporation:                                      

 

 

ARDENT MINES LIMITED

 

By:        /s/ URMAS TURU                                             

            Name:  Urmas Turu

            Title:  CEO

 

 

 

Page 9 of 9

--------------------------------------------------------------------------------

